Citation Nr: 1036029	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-18 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Portland, 
Oregon.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a Board Videoconference hearing in April 2009.  A 
written transcript of this proceeding has been associated with 
the claims folder.  

This case was remanded by the Board in May 2009.  The required 
development has been completed and this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

While the Veteran has claimed service connection only for PTSD, 
review of the record indicates other psychiatric diagnoses, 
including major depressive disorder, intermittent explosive 
disorder, and possible psychoses.  The Court of Appeals for 
Veterans Claims has found that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the 
Board has recharacterized the issue on appeal to encompass all of 
the Veteran's psychiatric diagnoses.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.

2.  There is no evidence of a psychiatric disorder manifesting in 
service, or within one year after service, and no competent 
medical evidence linking the Veteran's current psychiatric 
disorder with his military service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include PTSD, is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the Veteran's assertion that an 
acquired psychiatric disorder, to include PTSD, is related to his 
service with the United States Army from February 1972 to 
February 1975.    

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  In addition, certain chronic diseases, including 
psychoses, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2002) 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 
1994) (DSM-IV)).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  This revision adds to the types of PTSD 
claims that VA will accept through credible lay testimony alone 
as being sufficient to establish occurrence of an in-service 
stressor without undertaking other development to verify the 
Veteran's account.  The primary effect of the amendment of 38 
C.F.R. § 3.304(f) is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the Veteran's "fear of hostile military or terrorist 
activity."  In place of corroborating reported stressors, a 
medical opinion must instead be obtained from a VA, or VA 
contracted, psychiatrist or psychologist.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD diagnosis 
will vary depending upon whether the veteran engaged in "combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  
See VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and his/her alleged 
stressor is combat-related, then his/her lay testimony or written 
statement is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative evidence 
is required - provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. 
App. at 98.  

If, however, the VA determines either that the veteran did not 
engage in combat with the enemy or that he/she did engage in 
combat, but that the alleged stressor is not combat related, then 
his/her lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates his/her testimony 
or statements.  Id.   Service department records must support, 
and not contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court 
stated, "If the veteran engaged in combat, his/her lay testimony 
regarding stressors will be accepted as conclusive evidence of 
the presence of in-service stressors.").  If the veteran was not 
engaged in combat, he/she must introduce corroborative evidence 
of his/her claimed in-service stressors.  

Factual Background

In the present case, the Veteran has reported a non-combat 
stressor, the witnessing of an accidental shooting of a fellow 
soldier while the Veteran was stationed in Germany.  In August 
2009, the RO received a military police report verifying that a 
service member was accidently shot in June 1973 in the arms room 
on a U.S. military base in Germany.  At the time of the shooting, 
the Veteran was the assigned guard for the arms room, but he had 
left his post briefly and asked a fellow soldier, the victim of 
the shooting, to cover for him at the time.  Upon returning, the 
Veteran found his friend shot and bleeding profusely.  As this 
incident is verified by independent collaborating evidence, in 
the form of the military police report, it is accepted as 
verified by the Board.  See 38 C.F.R. § 3.304(f).  

The claimed stressor having been verified within the record, the 
Board must next consider whether a current diagnosis of PTSD has 
been established.  Alternatively, the Board must consider whether 
an acquired psychiatric disorder other than PTSD is related to 
the Veteran's military service.    

The Veteran's initial service connection claim for PTSD was 
received in June 2004.  At that time, he reported being shot in 
the hand.  Service treatment records confirm he was shot in the 
hand by a pellet gun in 1973.  The pellet was removed and he was 
returned to duty.  Service treatment records are otherwise 
negative for any diagnosis of or treatment for a psychiatric 
disability, and no psychiatric abnormality was noted on his 
January 1975 service separation examination. 

The Veteran first sought VA treatment for psychiatric problems in 
June 2004.  At that time the Veteran was noted to have a history 
of depression, with chronic drug and alcohol abuse.  On initial 
intake in June 2004, the Veteran was diagnosed with cocaine and 
alcohol dependence and a possible substance-induced psychosis, 
but PTSD was ruled out.  Later that month, however, a diagnosis 
of PTSD was rendered by a VA nurse.  This diagnosis was based 
both on the Veteran's reported in-service stressor, as well as 
the fact he was "physically, emotionally, and sexually abused" 
as a child.  Post-service, the Veteran also reported being the 
victim of a 2001 car-jacking, during which he was struck several 
times in the head, resulting in a severe concussion.  On 
admission to a VA inpatient treatment program in January 2005, he 
was diagnosed with PTSD.  No specific stressor event was noted.  
The Veteran was again diagnosed with PTSD by a VA psychiatrist in 
May 2005.  Again, however, no specific stressor event was cited 
in conjunction with this diagnosis.  A VA treatment summary 
issued in September 2005 again listed a diagnosis of PTSD, 
without a specified stressor event.  

The Veteran was afforded a VA psychiatric examination in June 
2005.  His claims file was reviewed by the examiner in 
conjunction with the examination.  Review of the record indicated 
the Veteran had several disciplinary actions during military 
service, including numerous Article 15s.  In January 1973 he was 
charged with drug possession, and in January 1973 he was charged 
with misconduct.  The Veteran reported physical and emotional 
abuse from both this mother and father growing up, and stated his 
father also sexually abused him on one occasion.  His drug and 
alcohol abuse allegedly began during service.  After evaluating 
the Veteran and reviewing his claims file, the VA examiner 
diagnosed alcohol and polysubstance dependence, and a depressive 
disorder.  An anti-social personality disorder was also 
diagnosed.  The examiner found a diagnosis of PTSD was not 
warranted, and that the cause of the Veteran's emotional problems 
was his "Antisocial Personality Disorder and the years of 
chronic polysubstance dependence, neither of which are due to or 
caused by the events on active duty."  

A VA general medical examination was also afforded the Veteran in 
June 2005, and PTSD was diagnosed.  No specific stressor was 
cited as the basis for this diagnosis, however.  

During the April 2009 Board hearing the Veteran testified that 
following the shooting incident, he began to experience 
depression and alienation, and fell into a pattern of drug and 
alcohol abuse for many years thereafter.  

Pursuant to the Board's May 2009 remand, the Veteran was afforded 
a VA psychiatric examination conducted by a psychiatrist in 
January 2010.  His claims file was reviewed in conjunction with 
the examination.  The Veteran reported physical and emotional 
abuse from both this mother and father during his childhood, 
stating he was beaten by both parents on numerous occasions.  He 
also stated his mother burned his hands on a hot stove on several 
occasions, and his father was an alcoholic.  His mother entered a 
psychiatric hospital when he was approximately 12 years of age, 
and his parents divorced at that time.  He also stated his father 
sexually abused him on one occasion.  The Veteran responded by 
running away on several occasions, and was jailed at least once 
for running away.  He stated that his military service was 
without disciplinary action until the June 1973 shooting in which 
his friend was injured; however, the Veteran later admitted being 
given several Article 15s prior to June 1973, including one for 
drug possession.  Since service, he has, by his report, 
experienced social isolation, depression, fits of anger, 
irritability, and violent outbursts.  Two suicide attempts were 
also reported.  He last worked in approximately 1986, after which 
he lived on the streets and begged and stole to support his drug 
habit.  Upon review of the record, the examiner noted that the 
Veteran had previously reported first using alcohol at age 14, 
well prior to military service.  When asked about his current 
nightmares, the Veteran did not report any related to the in-
service shooting incident.  After evaluating the Veteran and 
reviewing his claims file, the VA examiner diagnosed intermittent 
explosive disorder, dysthymia, and antisocial and borderline 
personality disorder.  A history of alcohol and drug abuse was 
also noted.  Based on his review of the record and interview of 
the Veteran, the examiner concluded a diagnosis of PTSD was not 
warranted, despite the fact the claimed stressor was verified.  
While the Veteran was convinced all his lifelong problems were 
related to the shooting incident in service, the examiner 
concluded the Veteran's psychiatric problems "are directly 
related to his pre-military stressors and post-military 
lifestyle."  It was "highly less likely than not" the in-
service incident was the cause of his subsequent alcohol and drug 
issues, as this incident was an "extremely minor part of this 
veteran's total life experience."  In the examiner's opinion, 
the Veteran would have likely exhibited his current patterns of 
behavior even if the in-service shooting incident had not 
occurred.  

Analysis

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for a an acquired psychiatric disorder, to include 
PTSD.  Specifically, the record does not indicate that a 
psychiatric disability manifested during military service or 
within a year thereafter.  The Veteran was first diagnosed with a 
psychiatric disability in 2004, more than 25 years after service 
separation, and no competent evidence has been presented 
establishing onset of a psychiatric disorder prior to that time.  
Additionally, while the Veteran has previously been diagnosed 
with PTSD, recent medical records show that this diagnosis was in 
error and that the Veteran's psychiatric problems are best 
defined as intermittent explosive disorder, dysthymia, and 
antisocial and borderline personality disorder.  Furthermore, a 
preponderance of the evidence shows that the Veteran's prior 
diagnoses of PTSD have not been attributed to his in-service 
stressors.  As noted above, two reported incidents have been 
verified, the Veteran receiving a pellet gun wound to his hand, 
and the injury to his friend in his unit's arms room.  In 
reaching this conclusion, the Board has considered both the 
positive and negative medical opinions provided within the 
record.  

"It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to evidence."  Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  With regard to the weight to 
assign to these medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion that the physician reaches . . . As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the [BVA 
as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

In considering the various opinions of record, the Board notes 
that the diagnoses of PTSD rendered in 2004-05 either fail to 
cite a specific stressor, or cite a combination of events, to 
include the Veteran's pre-service childhood traumas of emotional, 
physical, and sexual abuse from both of his biological parents.  
Where examiners were directed in June 2005 and January 2010 to 
both review the Veteran's claims file and interview the Veteran 
himself, the two VA examiners concluded a diagnosis of PTSD was 
not warranted.  The Board finds the June 2005 and January 2010 
examinations and opinions to be the most probative, as they are 
based both on personal examination of the Veteran and full review 
of the record.  Additionally, the January 2010 examiner, a VA 
psychiatrist, provided a detailed basis for his opinion, citing 
to facts within the record and statements made by the Veteran 
himself.  For example, when describing his nightmares, the 
examiner noted that none of the Veteran's reported nightmares 
appeared to be related to the shooting incident.  For these 
reasons, the Board finds the June 2005 and January 2010 opinions 
to be the most probative and compelling.  

The Board also notes that the Veteran claims his psychiatric 
problems are solely the result of his military service to include 
his in-service stressors.  However, as a layperson, the Veteran 
is not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true 
that lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
psychiatric disorders are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the 
award of service connection for a psychiatric disability, to 
include PTSD, as such a disorder did not manifest during military 
service or within a year thereafter, and a current diagnosis 
based on an in-service stressor has not been established within 
the record.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in July 2004 and July 
2009 letters and the claim was readjudicated in a May 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  
Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims file.  The RO has obtained the Veteran's service treatment 
records, as well as VA and non-VA medical records.  He has also 
been afforded VA medical examination on several occasions, most 
recently in January 2010.  The Board notes that the VA 
examination report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and is adequate for 
purposes of this appeal.  In April 2009, the Veteran was afforded 
the opportunity to testify before the undersigned Acting Veterans 
Law Judge.  The Board is not aware, and the Veteran has not 
suggested the existence of, any additional pertinent evidence not 
yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


